PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/308,842
Filing Date: 19 Jun 2014
Appellant(s): Lee, Michael, Chun-chieh



__________________
Michael J. Marcin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 17, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 10, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The only remaining rejection is under 35 USC 101.  
In response, on page 5 of the Appeal Brief, Appellant argues claim 1 recites additional elements beyond the judicial exception that integrates it into a practical application under the second Prong of Step 2A.  Appellant further states “generating statistics of time durations of each of the determined protocols for previously performed examinations, using a statistical algorithm, based on the time durations of each of the determined protocols for the previously performed examinations” is an improvement to the computer or technology.  Examiner respectfully disagrees.  Generating statistics of time durations of each of the determined protocols for previously performed examinations, taken alone or in combination with other limitations of the claim, to identify an expected examination time duration of each of the protocols which is used to create a schedule for the set of imaging examination orders does not present an improvement to the computer or technology.  While these limitations may offer an improved way to create a schedule for imaging examination orders based on expected 
On page 6 of the Appeal Brief, Appellant references Example 42 asserting one of ordinary skill in the art would come to the conclusion that the claimed invention falls under the practical applications of the second prong of Step 2A.  Specifically, Appellant argues the claim as a whole integrates the method of organizing human activity into a practical application [because] the additional elements recite a specific improvement over prior art systems.  However, the portions of the claim to which Appellant references, “generating statistics of time durations of each of the determined protocols for previously performed examinations, using a statistical algorithm, based on the time durations of each of the determined protocols for the previously performed examinations;…identifying an expected examination time duration of each of the determine protocols based on the statistics” are abstract and are not additional elements which are analyzed to determine integration into a practical application.  The assertion that the computer aids the methods, and the significance of a computer to the performance of the method does not establish integration into a practical application.  From the 2019 Patent Examiner Guidance, “adding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea” does not indicate integration into a practical application under Prong 2.
On page 6 of the Appeal Brief, Appellant argues claim 1 recites an improvement to systems for scheduling imaging examinations by reiterating portions of the specification which describe how previous scheduling methods may result in imaging 
Further, on page 7, Appellant argues the method of generating statistics of time durations…and identifying an expected examination time duration of each of the determined protocols… is unconventional and is directed to significantly more than the abstract idea.  Examiner notes that judicial exceptions need not be old or long‐prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions. The Federal Circuit has also applied this principle, for example, when holding the concept of using advertising as an exchange or currency abstract in Ultramercial, despite the patentee’s arguments that the concept was “new” (see July 2015 Update: Subject Matter Eligibility - III. Further Information on Identifying Abstract Ideas in Step 2A).

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
Conferees:

                                                                                                                                                                                                    /BRITTNEY N MILLER/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.